Citation Nr: 1501466	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  08-29 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service connected posttraumatic stress disorder (PTSD), with depressive disorder, not otherwise specified and alcohol dependence, without physiological dependence.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 
INTRODUCTION

The Veteran had active military service from July 1968 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has previously considered this appeal in November 2012 and April 2014.  In April 2014, the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion for his claim of sleep apnea.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Veteran testified at a hearing before the Board in October 2010.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.  § 3.103(c)(2).


FINDING OF FACT

The Veteran's sleep apnea was not incurred in, aggravated by or proximately due to service.  


CONCLUSION OF LAW

The Veteran's sleep apnea was not incurred in, aggravated by or proximately due to active service.  38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
  
In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran asserts entitlement to service connection for sleep apnea.  Specifically he asserts that his sleep apnea began in service or is caused by his nightmares associated with his PTSD.  After a careful review of the record, the Board finds that the evidence of record does not support entitlement to service connection for sleep apnea. 

A review of the Veteran's VA treatment file shows a diagnosis of sleep apnea in 2006 through a sleep study.  The Veteran had symptoms of significant daytime hypersomnolence and was diagnosed with obstructive sleep apnea.  He uses a CPAP machine for 5 hours per night.  As such, the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.   

The Veteran testified at his hearing in October 2010 that he could not sleep in service and that the slightest noise would wake him up and that he currently suffers from nightmares that keep him awake.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The distinction between sleep apnea and the observations of insomnia and sleep disturbance is very significant in this case.  The Veteran was diagnosed by sleep study in 2006, which indicates that even an ordinary clinical examination or observation would not be enough to diagnose sleep apnea.  Evidence that is much more precise is required.  Thus, he is competent only to report a diagnosis of sleep apnea and instances of insomnia. 

A review of the Veteran's service treatment notes and post service treatment records do not support his claim.  There is no reference to a chronic sleep or respiratory disorder during service.  There is evidence of several syncope episodes during service that were related to alcohol abuse.  Unfortunately, the Veteran's separation examinations are not of evidence.  VA treatment records reveal that the Veteran has complained of sleep disturbances due to nightmares and due to pain in his knees.  See October 2001 VA Treatment Note and February 2002 VA Treatment note.  There is another treatment note from December 2001 that states that the Veteran does not sleep well due to violent dreams.  In June 2007, a treatment note reported that the Veteran has a history of PTSD symptoms, including problems with nightmares and sleep disturbance resulting in considerable daytime fatigue.  It often takes him many hours to fall asleep, and his CPAP machine often wakes him after initiating sleep.  The Veteran is currently prescribed Temazepam, Hydroxyzine, Mitazapine, and Clonazepam for anxiety and sleep.  None of these prescriptions are related to his currently diagnosed sleep apnea, but are related to his currently service connected PTSD and associated anxiety with insomnia.  There is no evidence in the Veteran's post service treatment notes that relate his current diagnosis of sleep apnea to service.  

The Veteran underwent a VA examination for his sleep apnea in February 2013.  It was noted that he had a diagnosis of sleep apnea since 2006.  The Veteran was diagnosed with nocturnal hypoxemia and severe obstructive sleep apnea.  No opinion the etiology of his sleep apnea was provided at this examination.  However, an addendum opinion was associated with the file in April 2013.  The examiner determined that the Veteran's sleep apnea was less likely as not incurred in or caused by an in-service event, injury or illness.  The examiner noted that there were no incidents or complaints in service of sleep apnea and no evidence or indication that would relate the Veteran's current condition to active service.  

The Veteran has also asserted that his sleep apnea is related to his currently service connected disability of PTSD.  However, there is no medical evidence of record to support this etiology.  Specifically, a VA examiner stated in September 2014 that this sleep apnea is less likely than not proximately due to or the result of the Veteran's service connected PTSD.  The examiner stated that there was no cause and effect relationship established between these two conditions.  The Board has noted that the Veteran suffers from insomnia due to PTSD that is different from his diagnosis of sleep apnea.  The Veteran subjectively reported on several occasions that his insomnia is due to his PTSD nightmares and the pain in his knee.  As such, service connection for sleep apnea as proximately due to PTSD is not warranted.  

The Board finds that the Veteran's obstructive sleep apnea is not related to service.  Despite the Veteran's assertion, there is no evidence of record to support service connection on a direct or secondary basis.  The evidence of record indicated that the Veteran was first diagnosed with obstructive sleep apnea in 2006, a period of more than 31 years since the Veteran was separated from service.  This significant lapse in time between active service and the diagnosis of obstructive sleep apnea weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated June 2007, July 2007, November 2007, and November 2012 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  In an August 2008 letter, the Veteran was informed that the medical records from Temple VAMC that he identified from January 1975 to December 1976, 1998 - 1999, 2003-2004, and May-June 2007 were unavailable.   The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
  
As noted above, the instant claim was most recently remanded in April 2014 for additional development, specifically obtaining a new VA medical opinion and readjudicating the claim.  The Veteran was provided a VA examination in September 2014, which is adequate for the purposes of determining service connection as it, involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a November 2014 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


